 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeter SatoriCo., Ltd.andInternational AssociationofMachinistsDistrictLodge94.Cases3l-CA-812, and 31-CA-812-2March 25, 1969DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn April 23, 1968, Trial Examiner Martin S.Bennett issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's DecisionHealso found that the Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended dismissal as to themThereafter, the Respondent and the General Counselfiledexceptions to the Decision and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer only to the extent consistentherewith.We agree with the Trial Examiner, for the reasonssetforth in his Decision, that the Respondentengaged in conduct violative of Sections 8(a)(5) and8(a)(1) of the Act by (1) refusing to furnish theUnion with information concerning the details of aprofit-sharingandretirementplanpreviouslyestablished,and (2) negotiating directlywithemployees in the body shop department concerningwages at a time when wage negotiations with theUnionwerepending.Contrary to the TrialExaminer, however, we do not agree that theRespondent's course of conduct in its negotiationsessionswith the Union can be characterized asmerely "hard bargaining by a manifestly skillednegotiator."Viewed in its totality,we arepersuaded, for the reasons discussed below, that theRespondentwasdeterminedtofrustratethecollective-bargaining process and thus bargained inbad faith in violation of Section 8(a)(1) and (5).'Nor do we agree with the Trial Examiner that it would be "superfluousand unduly extensive"to consider the Respondent'soverall bargainingconduct because the remedy would be identical to that found for the aboveviolationsBased upon the Trial Examiner's Decision, the Respondentcould,and probably would, assume that its conduct at the bargaining tableThe Union was certified on December 13, 1966.Thereafter, the Respondent and the Union engagedin14 negotiation sessions between April 13 andOctober 18, 1967At the first meeting,' theRespondent's chief negotiator, Burdette Fredricks,refused the Union's suggestion, made by its chiefnegotiator,Charles Edwards, that they go throughtheUnion'sproposedcontractprovisionbyprovision in an attempt to narrow the issuesFredricks insisted that the Respondent would notnegotiate in that fashion, but would bargain only onthebasisof an entire contract, a position hemaintained throughout the bargaining sessions.Despite theRespondent's position, theUnionattempted to reach an agreement on the basis of itscontract proposals.During the first six sessions,between April 13 and July 17, Edwards interpretedandexplainedtheUnion's specificproposals.Following the Respondent's expressed inability toagreetocertainitemstheUnionwithdrewapproximately I I proposals, including demands forparking facilities,notificationto the Union ofindustrialaccidents,minimum pay for employeeswho report when no work is available, seniority inwork assignments, written summaries of grievanceadjustments, negotiation of matters nQt specificallyprovided for in the agreement during the contractterm,biddingby seniority for promotions andtransfers, prohibition of subcontracting unit work,therighttorefuse to work on struck goods,furnishing statistical data to the Union for wagesurveys, and payment of employment agency fees bytheRespondent.At the same time the Unionindicated its understanding that tentative agreementhad been reached with the Respondent on severalmatters, including the following: vacation proposals,Union notification of all leaves of absences in excessof 30 days, proposed safety and shop committees,sanitaryandwashing facilities,bulletinboardprivilegesand access to the plant by Unionrepresentatives,andno strikes, slowdowns, orlockouts during the term of the agreement.At the July 17 meeting the Respondent presenteditscounterproposals and indicated that it did notconsider itself bound by the previous negotiationsessions.The Respondent rejected the contentionthat tentativeagreementshad been reached, andreasserted its position that it would only negotiateon the basis of a complete package. The proposedcontract contained only two of the items upon whichthepartieshad previously indicated agreement:length of vacation and the no strike, no slowdown,and no lockout provisions. The shop and safetycommitteeproposalspreviouslydiscussedweredrastically changed, and no provision was made forwas permissible under theAct Thus, theremedy would be inadequate andwould offerno resolutionof the basicissue as to whether the Respondent'sbargaining table conduct constituted bargaining in bad faith nor would itaffordany guidance as to required future bargaining table conduct'The factualpresentation of the bargaining sessions is based uponuncontradicted recordtestimony175 NLRB No. 6 PETER SATORI CO., LTD.37shop stewards.Following the July 17 meeting, the remainingseven sessions were held with a Federal mediator inattendance. At the session on August 15, the Unionreduced its wage demands for several job categories,withdrew a demand for an eighth holiday andproposals for checkoff, jury duty pay, severance pay,time off for blood donations, and second and thirdshiftbonuses.On August 21, the Respondentmodified its package proposals by offering a10-cent-an-hour increase formechanics, agreeingwith the Union's proposal to substitute the day afterThanksgiving for an employee's birthday as aholiday,making Saturday work voluntary, andraising the pay of "service writers." After makingthis proposal, Fredricks commented:This offer of August 21, 1967, represents the totaloffer of the Company, and we will not answereach and every point that Mr. Edwards hasraised.Thisentirematterwillprobablybebrought up in another forum, in the NLRB.At the September 15 meeting the Union furtherreduced wage demands for four job categories andagreed to the Respondent's proposal for sharedcontribution for the cost of the rental of uniforms.On September 18, the Respondent modified itsproposals by agreeing that work in excess of 8 hoursa day would be voluntary and to certain changes inwageformulas.FredricksindicatedthattheRespondent was not going above this offer andannounced to the Federal mediator present that asfar as the Respondent was concerned an impassehad been reached.On September 29, the Union further modified itsdemands by proposing concessions in its wagedemands and health plan. On the same day theRespondent modified its previous offer by proposalswhich would substantially reduce the vacation planthen in effect, exclude body shop employees from itspresentpolicyof paid holidays and sick leave,increasethewage rates formechanicsandlubricationmen and service writersmonthlyguarantees,and include shop stewards on thegrievance committee. Following this offer, Fredricksstated to the mediator that this was "our finaloffer." Edwards rejected the offer and noted that theRespondent had not included a grievance procedure.When the mediator suggested further bargaining,Fredricksmade a "final offer on grievanceprocedure"whichprovidedforarbitrationonunresolved grievances if both parties agreed.Another sessionwas held on October 18.FredricksemphasizedthroughoutthattheRespondent had made a final offer and that animpasse had been reached. The Respondent did notrespond to the Union's proposals reducing wagedemands for two job categories and providing formanagementrights.Nofurtherbargainingnegotiation sessions were held.On October 19, the day after the Respondent,refused further bargaining sessions, the RespondentwithoutconsultationwiththeUnion reducedvacation benefits of bargaining unit employees from4 weeks to 2 weeks.Upon considerationof the totality of theRespondent's course of bargaining conduct, as,indicated by the above, as well as by its conductaway from the bargaining table, we find, contrary tothe Trial Examiner, that the Respondent refused tobargain in good faith with the Union from theinception of bargaining on April 13, 1967, and thatsuch conduct was violative of Section 8(a)(5) and (1)of the Act. As illustrated from the above course ofconduct, the Respondent coupled a determination toyield nothing of substance to the Union with anattitude of offering its proposals on a take or leaveitbasis. The Respondent's major bargaining positionof insistinguponacompletepackagewhilerepeatedlymaking counterproposals which virtuallyignored previous tentative partial agreements, anditsrefusal to narrow bargaining by finding issuesupon which agreement could be reached do not inour view reflect the attitude of an employer whoapproached bargaining with an open mind andpurpose to reach agreement consistent with therespective rights of the parties.We are persuadedthat the insistence of the Respondent throughout onthe finality of its offers and the alacrity with whichtheRespondent announced impasses demonstratednot a desire to bargain but a means by which toconceal a purposeful strategy to make bargainingfutile and eventually fail completely.'Our conclusion that the Respondent did notapproach the bargaining table with a good-faithintent to reach an agreement is reaffirmed by itsrefusaltofurnishtheUnionwithnecessaryinformation concerning the details of the establishedprofit-sharingand retirement plans during thebargaining and its negotiating directly with bodyshop employees, both of which we have found to beindependent violations of Section 8(a)(5) and (1) ofthe Act. In addition, we find that the Respondent'sunilateralreductionofvacationbenefitsforbargaining unit employees at a time when it had anobligation to bargain collectively with the Unionwas additional evidence of its bad-faith bargainingat the table and was independently violative ofSection 8(a)(5) of the Act.''See, e g ,EastTexas Steel Casting Co ,Inc,154 NLRB 1080, 1082,Kohler Co,148 NLRB1434, 1444, enfd 345 F.2d 748 (C A D C ), certdenied 82U S 836,N L R Bv Insurance Agents' International Union,AFL-CIO (Prudential InsuranceCompany ofAmerica),361U S 477,485,N LR B v Herman Sausage Company,Inc ,275 F 2d 229, 231, 232,(C A 5), reheanng denied 277 F 2d 134 (C.A. 1), certdenied 346 U S887'SeeSafeway Steel Scaffolds Co,153NLRB 417,418, enfd 383 F 2d273 certdenied 390U S 955,N LR B v AndrewJergens Co,175 F 2d130, 136 (C A 9'IntercoastalTerminal, Inc, etc,125NLRB 359 at360-361 and 369-370 38DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE REMEDYHaving found that the Respondent has engaged inother unfair labor practices violative of Section8(a)(5) and (1) of the Act, in addition to those foundby the Trial Examiner, we shall order it to ceaseand desist therefrom, and to take certain affirmativeaction designed to effectuate the policies of the Act.Ithas been found that the Respondent refused tobargain in good faith at the bargaining table withtheUnion that represented a majority of theemployees in an appropriate unit.We, therefore,shallorder that the Respondent cease and desistfrom negotiating with the Union in bad faith andwithno intention of entering into any final orbindingagreement.We shall further order theRespondent, upon request, to bargain with theUnionastheexclusiverepresentativeof theemployees in the appropriate unit. It has also beenfound that the Respondent violated Section 8(a)(5)and (1) of the Act by unilaterally reducing theexistingvacationbenefitsof employees in theappropriate unit. Accordingly, we shall order thattheRespondent cease and desist therefrom andrestoretoaffectedemployees their previouslyexisting vacation benefits5 and make them whole forany loss they may have incurred as a result of theRespondent's illegal conduct. The amount due eachemployee shall bear interest at the rate of 6 percentper annum from the date such vacation was payableunder the Respondent's program which existed priorto October 19, 1967, until paid."In view of the Trial Examiner's finding which wehave affirmed, that the Respondent unilaterallybargained with its body shop employees in violationof Section 8(a)(5) and (1) of the Act, we shall orderthattheRespondentceaseanddesistfrombargaining directly with such employees, and, uponrequest, bargain with the Union with regard to thewages, hours, and other terms and conditions ofsuch employees.AMENDED CONCLUSION OF LAWThe following is substituted for the TrialExaminer's fifth Conclusion of Law:"5. By negotiating in bad faith with no intentionofenteringintoanyfinalorbindingcollective-bargaining agreement with the Union astheexclusivebargainingrepresentativeof itsemployees in the aforesaid appropriate unit, byrefusing to unconditionally furnish the Union withinformationconcerningthedetailsofitsprofit-sharing and retirement plan, and by refusingto bargain with the Union with regard to the wages,hours,andothertermsandconditionsofemployment of its body shop employees, theRespondent has engaged in unfair labor practices'Intercoastal Terminal,Inc , etc , supraat 362'CfStarExpansionIndustriesCorp,164 NLRB 563within the meaning of Section 8(a)(5) and(1) of theAct. By unilaterally reducing the existing vacationbenefits of employees in the appropriate unit, theRespondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and(1) of theAct."ORDERPdrsuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the RespondentPeter Satori Company, Ltd., Pasadena, California,its officers, agents, successors, and assigns, shall-1.Cease and desist from.(a)Refusing to bargain collectively in good faithwiththeUnion, InternationalAssociationofMachinists District Lodge 94, as the duly designatedcollective-bargaining representative of employees intheappropriate unit certified by the Board onDecember 13, 1966.(b)Refusing to bargain with the Union withregard to the wages, hours, and other terms andconditionsofemploymentof its body shopemployees.(c)Refusing to bargain in good faith with theUnion by failing to provide information concerningthe details of its profit-sharing and retirement plan.(d)Refusing to bargain in good faith with theUnion by unilaterally reducing the existing vacationbenefits of employees in the appropriate bargainingunit.(e) In any like or related manner interfenng withthe right of employees to self-organization, to formlabororganizations,tojoinorassisttheabove-named or any other labor organization, tobargain collectively through representatives of theirown choosing and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain fromany or all such activities, except to the extent suchrightmay be affected by an agreement requiringmembership in a labor organization as a conditionof employment, as authorized in Section 8(a)(3) ofthe Act2.Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a)Upon request, bargain collectively in goodfaithwith International Association of MachinistsDistrictLodge 94, as the exclusive bargainingrepresentativeof all employees in the aforesaidappropriate collective-bargaining unit, and embodyall understandings reached in a signed agreement.(b)Promptly and unconditionally furnish theUnion the requested information concerning thedetails of its profit-sharing and retirement plan.(c)Restore to employees their previously existingvacation benefits and make them whole for any lossof benefits they may have incurred in the mannerprovided above in the section herein entitled, "The PETER SATORI CO., LTD.39Remedy".(d) Preserve and, upon request, make available totheBoard or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamounts of vacation pay or other benefits due underthe terms of this Order.(e)Post at its plant at Pasadena, California,copies of the attached notice marked "Appendix."'Copies of said notice on forms provided by theRegional Director for Region 31, shall, after beingduly signed by the Respondent, be posted by itimmediately upon receipt thereof, and be maintainedfor a period of 60 consecutive days thereafter inconspicious places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(f)Notify the Regional Director for Region 31, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.'in the event this Order is enforced by a decree of a United States Courtof Appeals,there shall be substituted for the words, "a Decision andOrder" the words "a Decree of the United States Court of AppealsEnforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL, upon request, bargain collectively withInternationalAssociation of Machinists District Lodge94 as the exclusive representative of our employees inthe appropriate unit described below and embody allunderstandings reached in a signed agreementThe appropriate unit is: all service departmentemployees including automotive line mechanics, theirapprentices and helpers; front-endmechanics; brakemechanics;tune-upmechanics;airconditioningmechanics;automatictransmissionmechanics;heavy-dutymechanics;lubricationmechanics;automotive electricians; used car get-ready mechanics;new car get-ready mechanics; new car detail mechanics;paintand body mechanics, their apprentices andhelpers, service writers; pick-up delivery men; lot men;partspick-upand deliverymen;partsmen; anddispatchers, excluding all office clerical and professionalemployees, salesmen, guards and supervisorsWE WILL promptly and unconditionally furnish tothe above-named Union all information regarding ourpension planheretofore requested by it.WE WILL restore to employees their previouslyexisting vacation benefits and make them whole for anyloss they may have incurred because of our previouswithdrawal of those benefits.WE WILL NOT negotiate wage increases directly withemployees while wage negotiations are pending withsaid Union.WE WILL NOTin any like or related manner interferewith the right of our employees to self-organization, toform labor organizations,tojoinorassisttheabove-named or any other labor organization, tobargain collectively through representatives of their ownchoosing and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aidor protection,or to refrain from any or all suchactivities,except to the extent such right may beaffected by an agreement requiring membership in alabor organization,as authorized in Section 8(a)(3) ofthe Act.DatedByPETER SATORICo., LTD(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 10th Floor,Bartlett Building, 215West Seventh Street, Los Angeles,California 90014, Telephone 213-688-5800.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Trial Examiner: This matter washeard at Los Angeles, California, on February 13, 14 and15, 1968 The complaint, issued November 9 and basedupon charges filed August 22 and October 23, 1967, byInternational Association of Machinists District Lodge 94,herein called the Union, alleges that Respondent, PeterSatoriCo., Ltd , had engaged in unfair labor practiceswithin themeaning of Section 8(a)(5), 8(a)(3), and,derivatively, 8(a)(1) of the Act. Briefs have been submittedby the General Counsel and Respondent.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.JURISDICTIONAL FINDINGSPeterSatoriCo.,Ltd. is a California corporationmaintaining its principal office and place of business atPasadena, California, where it is engaged in the retail saleand service of imported automobiles.It annually sells anddistributesproducts valued in excess of $500,000 andpurchases and receives goods valued in excess of $50,000from suppliers who receivesamedirectly from states otherthan the State of California and from foreign countries. Ifind that the operations of Respondent affect commercewithin the meaning of Section 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDInternationalAssociation of Machinists District Lodge94 is a labor organization within the meaning of Section2(5) of the Act. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII1HE UNFAIR LABOR PRACTICESA Introduction,The IssueThe Union was certified on December 13, 1966, as therepresentativeofRespondent'sservicedepartmentemployees, including automotive linemechanics, theirapprenticesand helpers; front-endmechanics;brakemechanics; tune-up mechanics, air conditioning mechanics,automatic transmission mechanics; heavy-duty mechanics,lubricationmechanics; automotive electricians, used carget-readymechanics; new car get-ready mechanics; newcar detailmechanics; paint and body mechanics, theirapprenticesand helpers; service writers, pick-up anddeliverymen, lot men, parts pick-up and delivery men,partsmen, and dispatchers, excluding office clerical andprofessional employees, salesmen, guards and supervisors.Following the certification of the Union, the partiesheld14bargainingmeetingsbetweenApril 13 andOctober 18, 1967, during which many proposed contractsand counterproposals, written and oral, were exchangedThe General Counsel alleges that Respondent refused tobargain in good faith by (1) refusing to furnish the Unionwith information concerning the details of a profit-sharingand retirement plan previously established by Respondent;(2) negotiating with the Union in bad faith without anyintention to consummate a contract, (3) refusing tobargain with Respondent's body shop employees, and (4)unilaterally changing existing vacation benefitsThe lastspecified item refers to changes made on October 19,1967, one day after the bargaining sessions ended.Respondent contends that it made specified concessionsduring the course of bargaining and that it put its finaloffer into effect after rejection by the Union and arrival atan impasse on October 18, 1967 It further alleges that adesignated commissioner of the FederalMediation andConciliationService announced an impasse and statedthat further negotiating meetings were not in order.B Refusal toBargain1.Appropriate unit and majority representationthereinIt is undisputed, and I find, that the above-describedunit is a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.It is also undisputed, and I further find, that the Unionhas been and was the representative of said employees atalltimesmaterial herein for the purposes of collectivebargaining, within the meaning of Section 9(a) of the Act.2 Prefatory statementInitially,it isperhaps in order to set forth what is nottreatedherein.TheGeneralCounselhasarguedextensivelythatRespondent'scourseofconductthroughoutthe14bargainingmeetingsconstitutedbad-faith bargaining with nointentionto enter into acollective-bargaining contract, this reflecting a determinedeffort to frustrate the collective-bargaining process.The record does disclose hard bargaining by amanifestly skilled negotiator on the part of Respondentand it is a truism that bargainingon an initialcontract, asis the case here, will establish the framework upon whichfuture negotiations will be conducted Stated otherwise,the simple fact is that an employer will understandablybargain vigilantly in this posture And I see nothing amiss,contrary to the General Counsel, in the employerbargaining, as did Respondent, on the basis of agreementon an entire contract rather than on a piecemeal basis.SeeTaylor Instrument Companies,169 NLRB No 28.Inasmuch as, in my belief, the evidence preponderatesin favor of the General Counsel in two specific areas, andthe remedy would be identical, I deem it superfluous andunduly extensive of this decision to consider the broadertheory I refer specifically to the Union's efforts to obtaindataconcerningRespondent'sprofit-sharingandretirementplanand, further, to Respondent's directnegotiations with employees of its parts department '3Bargaining on the profit-sharing and retirementprogramSince approximately 1953,Respondent has had anoncontributory profit-sharing and retirement plan towhich it annually allots 50 percent of gross profits beforetaxes or 15 percent of salaries, whichever is the lowerfigureThe Union's original contract proposal provided thatRespondent participate in the Union's existing pensiontrust fund,' which provided for payment into the fund of astated sum per day or week for each covered employeePresent at a meeting on June 13, 1967, when the topicwas discussed, as at all meetings, were President PeterSatori of Respondent, its counsel herein, H. BurdetteFredricks, and consultant Richard Cords. The Union wasrepresented at all meetings by its business representativeand negotiator, Charles Edwards, and by a shifting groupof union members and Business Representative ThomasBurnistonEdwards testified that President Satori declared onJune 13 that Respondent preferred its own plan becausetheUnion'splandidnot cover nonunit employeesEdwards replied that the Union could cover nonunitemployees and furnished Satori with a brochure outliningthe details of its planEdwards then asked how much money Respondentcontributed to its plan and Satori outlined the 50-15percent formula. Edwards stated that covered employeesshould know their potential under Respondent's plan. Heasked that Respondent furnish him with the amountcredited to each employee so that he would be in aposition to advise the covered employees if this plan wasequal or superior to the Union's plan, adding that if thiswere the case, the Union would withdraw its demand forits own plan.Satori replied that each employee could find out hisallotted share from the office manager and that the Uniondid not need these details, the record also discloses thatthisfigure is supplied to each employee at Christmas.Edwards pointed out that he wished this information onlywith respect to those in the unit. He also explained thatemployment with other employers covered by the Union'splan could be counted as credited service.The subject arose again at the next meeting on July 17.Edwards remindedRespondent'snegotiatorsofhisprevious request for this data. Fredricks refused to supplyeach employee's balance. Edwards responded that absentthis data they could not bargain intelligently on the issue.He explained that he wished to compare benefits dueunder the allotted amounts under the respective plans and'As I read the complaint, the last item was not specifically alleged assuchHowever, it was litigated without objection and 1 consider it to bebefore me for decisionMore specifically,theInternationalAssociationofMachinistsLabor-Management Pension Fund PETER SATORI CO., LTD.41that this could not be determined from Respondent'sbrochure which described the plan.He againstated thattheUnion would withdraw its plan if the companson ofbenefits demonstrated that Respondent's plan was equalor superior to the plan of the Union. Fredericks repeatedthat this specific data was of no concern to the Union.According to Edwards, Satori then offered to let himproceed to Respondent's office and inspect all of theemployee accounts but "not take notes", if he would givehisword of honor not to divulge this information toanyone. Edwards refused, stating that he wanted to sitdown with the Union's attorney and evaluate the potentialbenefitsunder the respective plans. Both Satori andFredricks then stated that this data would not be providedif Edwards did not pledge his word of honor as requested.Copies of Respondent's plan and the accompanyingtrust instrument were given to the Union after the August11meeting. At the August 21 meeting, Edwards pointedout that he was not asking for the full value of the trustfund but rather where each unit employee stood withrespect to his potential pension and he renewed his requestfor this specified data.On September 18, Edwardsagainasked for thismaterial. Satori responded that if the balance of each wasmade public this would cause unrest among theemployees' Fredricks repeated that this was of no concernof the Union, adding, however, that Edwards could see thefigures if he gave his word of honor not to reveal theamounts to anyone; Edwards refused.Again,atameeting on September 29, Edwardsrepeated that if he had the respective sums allotted underRespondent's plan and union counsel advised, after astudy, that benefits thereunder would be equal or superiorto those under the Union's plan, the Union would settlefor Respondent's planInanefforttoshorten the hearing, the partiesstipulated that the testimony of Business RepresentativeBurniston and employee Dimling would be substantiallythe same as that of Edwards and that the testimony ofRespondent's co-negotiator, Cords, would follow that ofNegotiator Fredricks, described below.Burniston,in rebuttal, testified that Edwards requestedthis trust fund data at almost every meeting. At onemeeting, above placed by Edwards on July 17, Satorioffered Edwards the data in his office if he gave his wordof honor to reveal it to no one and to take no notes. Onthe other hand, Burniston did not recall whether Satorioffered to show each employee's balance or the entiretrust fund Be that as it may, Satori admitted herein, inagreement with Fredricks, and I so find, that the mainissuehere was Edwards' request for a breakdown of thebalance of each employee in the fund. Satori at the mostoffered this breakdown to Edwards in confidence "for hisown use" only. Edwards responded that he wanted thisdata officially and not confidentially. To this, Satorireplied that he wanted to keep the amount of eachemployee confidential and that if Edwards wished toobtain or to publish this data he should obtain it from therespective employees.The case for Respondent was presented by Fredricksand his version does not differ too much from that ofEdwards.His testimony was silent as to the June 13meeting andas to details of the July 17 meeting, exceptfor the request by Edwards for the trust documents.Fredricksplaced the discussion of September 18describedbyEdwards on September 15. The latter'Just why this result would follow is not indicated"again"asked for the exact amounts each employee hadinhis fund.Satori responded that this was an improperrequest and an invasion of the privacy of the respectiveemployees.He then offered to reveal the totalcontributions to the fund each year by Respondent andadded that an individual breakdown would be given toeach employee who wished it. Edwards replied that thiswas insufficient.On September 19, counsel for the Union wrote toFredricks as follows:Following extensive correspondence throughout Juneand July, 1967,the above-named company did furnishwhat purports to be a copy of an Employee ProfitSharing and Retirement PlanAt this time I request,on behalf of my clients, thatyou furnish a statement as to the amount of moniescontributed by the employer under such plan and forthe account of each individual employee.Couldyou also state if at all possible the amount ofsuchmonies they have vested as to each of theemployees.Such information is deemed necessary inorder that the Union be enabled to intelligentlynegotiate with regard to the entire area of pensions andprofit sharingOn October 11, Fredricks replied-In reply to your recent communication relative to theabove entitled matter whereby you requested that thecompany submit to your office a complete breakdownof the funds for each individual employee involved inthe company trust fund,please be advised that we haverepeatedly informedMr Charles Edwards of theInternational Association of Machinists that we did notfeel it was proper to submit the information on mass[sic]that he had requested, but that the informationwould be available to him at the offices of the companyprovided that he could keep the individual accountsconfidential so that one employee would not know whatother employees have in the trust account as we feelthat that information is personal to the employee lustas much as an individual savings accountWe have alsoofferedMr.Edwards the information if he would haveeach member of the bargaining unit request same fromthe office. To date Mr. Edwards has failed and refusedto procure the available information in either of thesuggested ways.Accordingly,wemustrespectfullyrefusetocommunicate the information in the manner it wasrequested.We hereby reoffer to have the informationsubmitted,however, as set out in the paragraph above.At theOctober 18meeting,withaconciliationcommissioner in attendance,Edwards renewed his demandfor the trust fund data and Fredricks,as he testified,"again renewed our offer to show him the annual amountcontributed to the trust fund and to submit[to] eachemployee-though we do it annually - the amount thattheyhave now in their trust fund."Fredricks latertestified that he told Edwards that the amount each had inhis own account was his own business and "confidential."To sum up, according to Edwards,Satori variouslywanted a pledge that the data would be confidentialbecause its divulgence would cause unrest or stated thatno notes were to be taken.Burniston confirmed the lastposition which, according to Edwards,was taken on July17.Satori supportedEdwards, variously testifying thatthese individual amounts would be provided if keptconfidential"for his own use", that he did not feel atliberty to divulge to Edwards the balance of each in the 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrustfund,and, finally, that he wanted to keep thebalance of each confidential and leave it to each employeeto decide whether his balance would be disclosed.In the exchange of correspondence with the Union,Fredricks took a mildly broader position, to wit, that thedatawould be available to Edwards at the offices ofRespondent if the individual amountswerekeptconfidential, but also raising the requirement that eachemployee request his balance.This, in essence,may be characterized as a fluidposition on the part of Respondent but, nevertheless, at notime did Respondent agree to meet the request of theUnion for the data, except with restrictions as specified.Realisticallyspeaking, the simple answer is thatRespondent was unwilling to turn over this informationunqualifiedly to a responsible agent of the Union for useincomparison of the two plans. A requirement that itwould be available only to Fredricks "in confidence" atthe offices of Respondent, or with no notes taken or thatitbe submitted only to the respective employees placedEdwards in the unworkable position of being unable toevaluateRespondent'sprofferedplan,fraudulentlyremoving the data or memorizing it, hardly a tenableposition.ConclusionsBecause, in the posture most favorable to Respondent,itrefused to give union officials the data concerning theindividualfund balances for analysis,evaluationandcomparison with the union proposals,Respondent must befaultedherein. It is axiomatic that profit-sharing andpensionplans are a part of wages and therefore amandatory subject of bargaining Section 8(a)(5) of theAct imposes an obligation upon an employer to furnish,upon request,"all information relevant to the bargainingrepresentative's intelligent performance of its function "Wilson Athletic GoodsMfg. Co,Inc.,169NLRB No.82.The pertinent issue, therefore,is the relevance of therequested information to the Union's bargaining demands.TheUnionhadcomeforwardwith-itsownwell-established plan and Respondent in turn pointed toitsown.Knowledge of the amounts credited to eachemployeewould seem critical to a comparison andanalysisof the potential benefits under the respectiveplans; indeed,theUnion readily offered to abandon itsrequest for its own plan if the analysis disclosed thatRespondent's plan provided equal or superior benefits.As an example of the relevancy.of a comparison of theplans, the General Counsel points out that one feature ofRespondent's plan is it provision for payment of benefits,unless otherwise requested,in quarterly installments of 5percentof the total unit until depleted,viz,over amaximum period of 5 years; moreover, the Union's plangives qualifying seniority credit for employment with otheremployers contributing to its own fund,manifestly abenefit not present in Respondent's plan.While the claim that employees may prefer financialanonymity in this area is understandable,such individualdesires have long gone by the wayside in the face ofcollective bargaining in behalf of the interests of the entirebargaining unit I find that the duly requested and refuseddatawas relevant to bargaining upon the respectiveretirementprograms.The refusal to furnish the dataserved only to frustrate meaningful bargaining in thisindicated area.Ifind that Respondent in this respect has defaulted initsbargaining obligation by withholding from the Unionrelevant information concerning the operation of its ownplan. I further find that Respondent has thereby engagedinunfair labor practices within the meaning of Section8(a)(5) and, derivatively, Section 8(a)(1) of the Act SeeN L R B v. Goodyear Aerospace Corporation,388 F.2d673 (C A.6),ConeMillsCorp,169NLRB No. 59;Weber Veneer and Plywood Co,161NLRB No. 97, B.F.Diamond Construction Co.,163NLRB No. 25,- andThe Electric Furnace Co,137 NLRB 1077.4.Undercutting the UnionPreceding and during the contract negotiations, theemployees of Respondent's parts department were paid afixed salary without any commission. The compensationfor this group was taken up at several negotiatingmeetings, including those of September 18 and September29.ThisdiscussionincludedacontractofferbyRespondent on September 18 providing a new form ofcompensation, namely, a smaller salary plus commissionHowever, during the negotiations, Respondent wentdirectly to the employees of the parts department withsuch a proposal. According to parts man David Hingst,John Ekman, head of the department spoke with the meninApril or May, shortly after negotiations started. Heproposed that they be paid a monthly salary of $350 amonth plus 1 percent commission, rather than the existingsalary of $425 or $450 a month without commission. Hepromised that this would constitute an increase for themJohn Ringe of the parts department similarly testified thatsometimebeforeOctober 19, Ekman proposed puttingsuchaplan into effect in discussions with severalemployees. I find that this was in essence the plan laterput forward by Respondent on September 18.As noted, negotiations collapsed on October 18 andRespondent did install this plan on October 19. It hasresulted in a small increase for Hingst and no real changeof earnings in the case of Ringe.It is readily apparent that in the face of a designatedbargaining representative actively engaged in .contractnegotiations,Respondent negotiated directlywith itsemployees concerning wage changes, contrary to itsobligation to deal:with their bargaining representative. Ifind that by negotiating with its employees concerningwages at a time when wage negotiations with the Unionwere pending, Respondent took steps which tended toundermine the designated bargaining representative,contrary to its obligations under the Act I find thatRespondent has thereby engaged in conduct violative ofSection 8(a)(5) and 8(a)(1) of the Act.Medo PhotoSupply Corp v. N.L R.B.,321 U.S. 678, 684.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III andoccurring in connection with its operations set forth insection 1, above, have a close, intimate,and substantialrelation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desist PETER SATORICO., LTD.43therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Ishallrecommend that Respondent unconditionallyfurnish the Union the requested information on its pensionplan, refrain from negotiating wage increases directly withemployees when wage negotiations with the Union arepending,uponrequest,bargainwithsaidUnionconcerning rates of pay, wages, hours, and other termsand conditions of employment, and, if an understanding isreached, embody same in a signed agreementUpon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1Peter Satori Co., Ltd.isanemployer within themeaning of Section 2(2) of the Act2.InternationalAssociationofMachinistsDistrictLodge 94 is a labor organization within the meaning ofSection 2(5) of the Act.3.All service department employees of Respondent,including automotive line mechanics, their apprentices andhelpers; front-endmechanics, brake mechanics, tune-upmechanics,airconditioningmechanics;automatictransmission mechanics, heavy-duty mechanics, lubricationmechanics; automotive electricians; used car get-readymechanics, new car get-ready mechanics; new car detailmechanics; paint and body mechanics, their apprenticesand helpers; service wnters; pick-up and delivery men; lotmen; parts pick-up and delivery men; parts men; anddispatchers, excluding all office clerical and professionalemployees, salesmen, guards and supervisors, constitute aunitappropriate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of the Act.4.InternationalAssociationofMachinistsDistrictLodge 94 has beensinceDecember 13, 1966, and now is,theexclusive representative of the employees in theabove-described appropriate unit within the meaning ofSection 9(a) of the Act5By refusing to unconditionally furnish the Union therespective balances accrued to employees under its pensionplan and by negotiating wage increases directly withemployees while wage negotiations were pending with theUnion, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the foregoing conduct, Respondent has engagedinunfair labor practices within the meaning of Section8(a)(1) of the Act.7The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act[Recommended Order omitted from publication ]